82 F.3d 417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jacqueline BENNETT, Plaintiff-Appellant,v.OHIO PUBLIC UTILITIES COMMISSION, Defendant-Appellee.
No. 94-3727.
United States Court of Appeals, Sixth Circuit.
April 8, 1996.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  and WELLS, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Jacqueline Bennett, appeals from a portion of the order of the district court that granted summary judgment to defendant, Ohio Public Utilities Commission.   Her appeal concerns the propriety of the district court's disposition of her claim of discrimination lodged pursuant to Title VII of the Civil Rights Act of 1964.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Opinion and Order dated June 7, 1994.



*
 The Honorable Lesley Brooks Wells, United States District Judge for the Northern District of Ohio, sitting by designation